Judge Greene
concurring in part and dissenting in part.
The record indicates that at the time plaintiffs’ counsel stated that “we’re going to take a voluntary dismissal,” court was in *390session, the case was called for trial by the court, and all parties were represented in court by counsel. Therefore, I agree with the majority that the “parties confronted] each other face-to-face in a properly convened session of court” as required by Danielson, such that oral notice of a voluntary dismissal was permissible. Danielson v. Cummings, 300 N.C. 175, 179, 265 S.E.2d 161, 163 (1980).
However, contrary to the majority, I believe the oral notice of voluntary dismissal was unambiguous and was, therefore, effective immediately. I am unable to distinguish the facts in this case from those in Danielson. In Danielson, the court minutes indicated that plaintiff’s counsel stated that “a voluntary dismissal would be presented in this case.” Danielson at 176, 265 S.E.2d at 161. I find the statement made by plaintiffs’ counsel in the present case to be less ambiguous than that in the case of Danielson. Also, while in Danielson “the judge presiding stopped the trial, dismissed the jury and went on to other calendared business,” id. at 176, 265 S.E.2d at 161, in the present case the judge expressly excused the parties after counsel announced that plaintiffs were “going to take a voluntary dismissal.” Thus, in both cases the proceedings were terminated after the oral announcements were made in open court. Therefore, under Danielson the time during which to file the new action in the present case must be measured from the time of the oral notice in open court.
Accordingly, I vote to affirm.